department of the treasury internal_revenue_service washington d c o f f i c e o f c h i ef c o u n s el number release date uilc date cc pa cbs b03 gl-146227-02 internal_revenue_service national_office significant service_center advice memorandum for associate area_counsel small_business self- employed cc sb bos from robert a miller senior technician reviewer branch collection bankruptcy summonses cc pa cbs b03 subject misidentified tax deposits this significant service_center advice responds to your undated memorandum received on date requesting this advice in accordance with sec_6110 this significant service_center advice should not be cited as precedent issue sec_1 under the fraud or misrepresentation exception in sec_6532 which extends the statute of limitation for erroneous refund suits from two years to five years in cases of fraud or misrepresentation may the united_states pursue erroneous refund claims more than two years old against an employer whose deposits of withheld income_tax did not comply with the rules for deposits causing the payments to be applied to the accounts of and ultimately refunded to individual employees alternatively may the irs refuse to credit the deposits to the employer’s account and assess unpaid taxes against the employer gl-146227-02 conclusion sec_1 regardless of the applicability of the fraud or misrepresentation exception the united_states may not bring an erroneous refund_suit against the employer because the employer did not receive the erroneous refunds the united_states may however bring an erroneous suit against an employee or former employee who received the refund any time within the statute of limitation the united_states is entitled to the five-year limitations_period because the employer’s actions which caused the erroneous refunds constitute misrepresentation for purposes of the fraud or misrepresentation exception as an alternative to erroneous refund actions the irs may treat the deposits as payments of the employees’ income_tax liabilities and refuse to credit the payments to the employer’s account the employer is liable for its unpaid taxes and the irs may assess the taxes against the employer fact sec_1 a corporate employer remitted payments to the irs of withheld income taxes in the form of checks made payable to the irs or the united_states treasury with the name and ssn of an individual employee or former employee on each check’s memo line the income taxes were withheld from remuneration other than wages eg pension or retirement_plan distributions the checks did not include the employer’s ein in some instances the checks were accompanied by a letter from the employer which at most indicated that the checks were tax_payments on distributions to the employees or former employees but did not indicate the checks were deposits of withheld taxes or the type of taxes being paid the letters also did not include the employer’s ein the employer filed an untimely form_945 annual return of withheld federal_income_tax for the tax_year in question before the return was filed the irs erroneously credited the amounts of the deposits to the individual employees’ or former employees’ imf accounts the individuals received from the employer forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing the amounts paid to the irs the individuals then filed income_tax returns on which he or she claimed the amount on the form 1099-r as paid income_tax for each individual the irs credited a second time this amount to his or her account and refunded the money to the individual as an overpayment after the refunds were made the employer filed the form_945 showing the deposits as taxes paid when the irs discovered the refunds were made in error the two-year statute of limitation for refund claims set forth in sec_6532 had expired though the five- year statute of limitation for cases of fraud or misrepresentation has not the facts are intended to be generic and non-taxpayer-specific gl-146227-02 law and analysis tax deposit rules to answer both issues it is necessary to first explain the rules governing federal tax withholding and deposits sec_3405 requires an employer to withhold and pay over fica medicare and income taxes from distributions under deferred_compensation plans such as pension annuity and profit-sharing_plans iras and commercial annuities an employer is liable for the taxes required to be withheld and paid sec_3405 these taxes must be deposited in the same manner as taxes withheld from wages payroll_taxes sec_3405 sec_31_6302-4 if however the withheld taxes are less than dollar_figure for the year dollar_figure for years prior to no deposits are required and the taxes may be paid when the form_945 is filed depending on prior amounts an employer is either a semi-weekly_depositor or a monthly_depositor sec_31_6302-4 if the employer is a monthly_depositor the withheld nonpayroll taxes accumulated in a given month must be deposited on the fifteenth day or next business_day if the fifteenth day falls on a weekend or is a holiday of the next month sec_31_6302-1 if the employer is a semi-weekly_depositor then the employer must generally make a deposit within three business days after the taxes are withheld sec_31 c more specifically any taxes withheld from saturday through tuesday must be deposited by the next friday while any taxes withheld from wednesday through friday must be deposited by the next wednesday the taxes must be deposited electronically using the electronic_federal_tax_payment_system eftps if a certain threshold is met otherwise using form_8109 federal_tax_deposit coupon which along with the payment is deposited in a federal reserve bank or other financial_institution authorized to accept federal tax deposits as an alternative for non-eftps depositors the coupon and payment may be mailed to the financial agent federal_tax_deposit processing in st louis an employer using coupons should use those that are preprinted with the employer’s ein the preprinted coupons are sent to the employer by the irs if an employer does not have preprinted coupons the employer should use form b on which the employer must provide its ein the payment accompanying the coupon may be cash or a check or money order checks and money orders must be made payable to the bank or other financial_institution accepting the deposit coupons may only be sent to the irs and checks may only be made payable to the united_states treasury if the employer does not have an ein in that case the check must show not only the employer’s name and address but also the type of tax the period covered and the date the employer applied for an ein in addition an explanation of the payment must be sent with the deposit gl-146227-02 erroneous refund actions sec_7405 authorizes the united_states to bring a civil_action for the recovery_of an erroneous refund in such an action the taxpayer who was received the erroneous refund is the real party in interest 35a am jur 2d federal tax enforcement citing 294_f2d_572 9th cir in the instant scenario the erroneous refunds were paid to the individual taxpayers not to the employer therefore regardless of which statute of limitation applies the united_states may not bring an action under sec_7405 against the employer erroneous refund actions may be brought against the individual taxpayers if the united_states is entitled to the five- year limitations_period the five-year period applies if the refund was induced by fraud or misrepresentation of a material fact sec_6532 for purposes of sec_6532 fraud requires an intentional or knowing deception or misrepresentation that induced the erroneous refund 286_f3d_723 4th cir in the example described above there is no indication of fraud to prove a misrepresentation of material fact the united_states must prove three elements that a misrepresentation of fact was made that the fact was material and that the misrepresentation induced the erroneous refund 785_fsupp_1336 s d ind unlike fraud a misrepresentation of material fact does not require intentional or knowing conduct and gross negligence but not ordinary negligence qualifies 286_f3d_723 4th cir t he united_states need not demonstrate more than gross negligence in order to avail itself of sec_6532’s five-year limitations_period see also 586_fsupp_1169 d n j noting that it is conceivable that an action by the irs to recover any erroneous refund induced by a grossly negligent misrepresentation of a material fact will be barred if not brought within the five year limit of sec_6532 144_fsupp_541 n d ga willful misrepresentation is not required aff’d 243_f2d_821 5th cir contra 93_fsupp2d_903 n d ill holding that misrepresentation must be intentional or knowing although gross negligence is a vague term 57a am jur 2d negligence sec_243 citing thompson v bohlken n w 2d iowa for which there is no universally accepted definition 494_fsupp_786 e d pa it is generally defined as a this citation is to an interlocutory_order and a final judgment has not been entered in the case as such the court’s holding may be the subject of a future appeal gl-146227-02 failure to exercise even slight care prosser and keeton on torts sec_34 w page keeton et al eds 5th ed it is more than ordinary inattention or mistake but less than conscious indifference to the consequences prosser and keeton on torts supra sec_34 see also 269_f3d_528 5th cir mere inadvertence or honest mistake does not amount to gross negligence in determining gross negligence each case must be decided on its particular facts 170_fsupp_143 w d va aff’d 269_f2d_48 4th cir on the particular facts of the example set forth above we believe the employer’s actions constituted gross negligence the manner in which the employer made the payments gave every indication that the payments were made on behalf of the individuals’ income_tax liabilities and were not deposits satisfying the employer’s withholding responsibilities additionally the employer utterly failed to comply with the statutory and regulatory requirements for making deposits the employer did not even provide its ein with the payments or state the type of taxes being paid the employer also failed to timely file a form_945 form_945 is required to be filed on january of the year following the year for which the return is filed for example the filing_date for the form_945 was date individual income_tax returns form sec_1040 are of course not required to be filed until april of the following year had the employer filed its form_945 on time the irs might have been able to correct the misapplied payments before the individuals filed their returns and before the erroneous refunds based on those returns were made the employer however did not file its return until after the refunds were made such negligence goes beyond ordinary or simple negligence the employer did not exercise even slight care to ensure that the deposits would be correctly applied on these facts the three elements of material misrepresentation under sec_7405 are satisfied first there was a misrepresentation of fact through its negligence the employer misrepresented the nature of the payments as payments of the individuals’ income_tax liabilities rather than payments of the employer’s employment_tax liability second the facts misrepresented ie the type of tax being paid and the taxpayers to whom the payments related were material they were crucial to the erroneous refunds indeed the refunds were erroneous because the payments were credited to the wrong taxpayers and as the wrong type of tax third the employer’s misrepresentation of material fact caused the erroneous refunds without the employer’s misrepresentation the refunds would not have been made we do not believe it matters that the employees or former employees who received the refunds and are the property parties to be sued did not commit the negligence amounting to misrepresentation of a material fact the united_states may pursue an erroneous refund action against whoever is in possession of the refunded monies see 59_f2d_336 9th cir finding that gl-146227-02 although the united_states was not entitled to maintain an erroneous refund action against executors who distributed the erroneous refund to decedent’s legatees the united_states could maintain an action against the legatees united_states v s j t inc u s tax cas cch s d tex granting judgment for the united_states against two individual defendants in circumstances where a corporate taxpayer paid the erroneous refund over to the defendants’ law partnership in payment of a preexisting debt for legal services the united_states could have sued the individuals to recover the refunds at any time within two years after the refunds were made without having to prove fraud or misrepresentation even though the individuals did not cause the refunds to be made now that the two years have elapsed the united_states should still have the right to recover the refunds from the individuals if it can prove fraud or misrepresentation regardless of who committed the fraud or misrepresentation treatment of payments and the assessment of unpaid taxes the employer’s remittances to the irs were not deposits of withheld taxes for purposes of the withholding and payment requirements of sec_3405 because the employer did not comply with the deposit rules and the remittances were properly treated as payments of the individuals’ taxes because the employer did not make the deposits and has not otherwise paid the taxes it is liable for and the irs may assess the taxes the employer not only failed to comply with the deposit rules but also gave no indication that the payments were deposits of withheld nonpayroll taxes moreover the payments appeared to be payments by or on behalf of the individual employees or former employees and the irs was entitled to credit the payments to the individuals’ tax accounts the situation is analogous to that in 740_f2d_851 11th cir in which the appellant made a tax payment that appeared to be for another taxpayer though intended as a payment of the appellant’s liability and the court held that the irs properly treated the payment as a payment by the other taxpayer in cindy’s the appellant made a deposit of withheld payroll_taxes mistakenly using the preprinted coupon of another corporate taxpayer f 2d pincite the irs subsequently refunded the money to the other taxpayer id the irs then assessed the amount of the payment as a deficiency against the appellant and the appellant paid the deficiency and filed a refund_suit id in upholding a judgment against the appellant the court held that the appellant had not paid its taxes finding that applicable federal regulations prescribe that deposits of withholding_tax must be accompanied by a correctly prepared tax coupon id the court went on to note cindy’s subjective intent is irrelevant cindy’s manifested no intent to the federal depository except by the form the payment coupon which indicated an intent to pay the taxes of the other taxpayer that the check was written by cindy’s is of no consequence federal gl-146227-02 depositories and the internal_revenue_service are entitled to rely on the regulations detailing how withholding taxes shall be paid and the preprinted forms which are an integral part of the regulatory system there was no indication in this case that cindy’s check was intended for any purpose other than to pay the taxes reflected on the form_501 id pincite citation omitted as in cindy’s the employer’s payments manifested an intent to pay the employees’ taxes and there was no indication that the employer intended to pay its own taxes and like the payment in cindy’s the payments here were not therefore payments of the employer’s taxes case development hazards and other considerations any erroneous refund actions brought against employees or former employees involving the factual scenario detailed above would to our knowledge be novel litigation as such there are certain inherent hazards to this potential litigation namely that the court might find as a matter of law that the united_states has no cause of action against the employees or that the facts even if proven by a preponderance_of_the_evidence do not establish material misrepresentation rendering the action barred by the statute of limitation for the reasons set forth in this advice however we are of the opinion that the united_states would have a viable case both legally and factually against any taxpayer who received an erroneous refund under the circumstances described please call if you have any further questions
